Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the amendment to the title, the objection to the specification is withdrawn.
In view of the amendment to claims 5, 15 and 19, the 35 USC 112(b) rejection is withdrawn.
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., where the color values converted into a first gray value and a second gray value are dependent on contents of the image and where a color of high density [e.g. blue] would be converted into a first gray value close to white) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The arguments directed at Oh are predicated on the assignment of the first and second gray value based on image content, while noted, this limitation is not found to be reflected in the claims as presented.   It is also noted that Oh discloses where an arbitrary color value in the RGB image data is assigned to one of the grayscale levels.  This would appear to explicitly discuss whereby the image data content is taken into account when the gray .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-15, 17 and 21-23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claims 1, 13, 17 and 21 recite where “... the first gray value is a value close to white.” It does not appear this condition is disclosed.  The disclosure appears to discuss wherein after the number of gray levels are determined, the levels are then mapped beginning with the first being mapped to white.  Mapping to white and being close to white do not arrive at the same affect in the rendered image.  Dependent claims 2-12, 14, 15, 17, 22 and 23 are rejected for failing to remedy the deficiency of their respective independent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al., (US PgPub 20080137148).
Regarding claim 1: Oh discloses an apparatus for converting a color image to a monochrome image, the apparatus comprising: 
a controller including a processor and a memory, the controller configured to: convert color values in a color image into luminance values [Figure 2, p0040-0041]; 
convert a color value corresponding to a largest luminance value of a plurality of converted luminance values into a first gray value [Gray values are assigned to the respective representative colors to clearly distinguish objects in a converted gray image ... the eight gray values may be assigned to the respective representative colors so that range variations between the gray values are less than a predetermined value ... if it is necessary to distinguish a specific color, the color may be assigned a gray value by a different order of assigning the gray values to improve its distinction [i.e. different luminance from brightest to darkest] ... an arbitrary color of an RGB image to be converted is assigned a gray value [e.g. white] ... image processor 110 assigns a gray value to an arbitrary color according to a degree of similarity between the representative colors and the arbitrary color of the RGB image to be converted by applying weight to the gray values of the representative colors, p0046 & p0053]; 
convert a color value corresponding to a second largest luminance value of the plurality of converted luminance values into a second gray value [Gray values are assigned to the respective representative colors to clearly distinguish objects in a converted gray image ... the eight gray values may be assigned to the respective representative colors so that range variations between the gray values are less than a predetermined value ... if it is necessary to distinguish a specific color, the color may be assigned a gray value by a different order of assigning the gray values to improve its distinction [i.e. different luminance from brightest to darkest] ... an arbitrary color of an RGB image to be converted is assigned a gray value [e.g. a color level other than white] ... image processor 110 assigns a gray value to an arbitrary color according to a degree of similarity between the representative colors and the arbitrary color of the RGB image to be converted by applying weight to the gray values of the representative colors, p0046 & p0053]; and 
output a monochrome image based on the first gray value and the second gray value, wherein the first gray value is a predetermined gray value, and the second gray value is a predetermined gray value different from the first gray value [image processor 110 converts a data of an original image to be printed into a printing data which can be processed by the printing apparatus 200. Further, the image processor 110 performs a gray conversion to convert an original image from a color image to a gray image ... the gray values can be assigned to the eight representative colors to compensate for a non-linear characteristic of the brightness output of the printing apparatus 200, p0042 & p0050], 
wherein the first gray value is a value close to white [e.g. RGB = 255,255,255], and wherein the second gray value [e.g. any other RGB value] is smaller than the first gray value by a fixed value [coordinates of each colors (R, G, B, C, M, Y, K and W) are (255, 0, 0), (0, 255, 0), (0, 0, 255), (0, 255, 255), (255, 0, 255), (255, 255, 0), (0, 0, 0) and (255, 255, 255), respectively ... Gray values are assigned to the respective representative colors to clearly distinguish objects in a converted gray image. That is, the eight gray values may be assigned to the respective representative colors so that range variations between the gray values are less than a predetermined value, p0045-0046].

Regarding claim 2: Oh discloses the apparatus according to claim 1, wherein the controller is further configured to convert a color value corresponding to a third largest luminance value of the plurality of converted luminance values into a third gray value [e.g. cyan], wherein the first gray value is a predetermined gray value [e.g. white], and wherein the third gray value is smaller than the second gray value by the fixed value [gray values may be assigned to the representative colors considering a National Television System Committee (NTSC) color order to reflect brightness which a user perceives. That is, the gray values can be assigned to the representative colors in order of black, blue, red, magenta, green, cyan, yellow, and white. FIG. 3 illustrates an order of assigning the gray values to the eight representative colors (K, B, R, M, G, C, Y, and W), p0047].  

Regarding claim 3: Oh discloses the apparatus according to claim 1, wherein the fixed value is a value to enable a human to recognize different colors [Gray values are assigned to the respective representative colors to clearly distinguish objects in a converted gray image ... gray values may be assigned to the representative colors considering a National Television System Committee (NTSC) color order to reflect brightness which a user perceives, p0046-0047].  

Regarding claim 4: Oh discloses the apparatus according to claim 1, wherein the fixed value is a luminance difference with which grays having different densities are discriminable by a human [gray values may be assigned to the representative colors considering a National Television System Committee (NTSC) color order to reflect brightness which a user perceives. That is, the gray values can be assigned to the representative colors in order of black, blue, red, magenta, green, cyan, yellow, and white. FIG. 3 illustrates an order of assigning the gray values to the eight representative colors (K, B, R, M, G, C, Y, and W), p0047].  

Regarding claim 5: Oh discloses the apparatus according to claim 1, wherein the controller is further configured to convert signal values so that differences between densities of grays values after the conversion become a predetermined value [e.g. the range variations between the eight gray values assigned to the eight representative colors may become zero, i.e., the respective range values between the gray values may be regular [i.e. predetermined value] or gray values may be assigned to the representative colors considering a National Television System Committee (NTSC) color order, p0046-0047 & p0072].  

Regarding claim 6: Oh discloses the apparatus according to claim 1, wherein a signal-4-Amendment for Application No.: 16/689857 Attorney Docket: 10189362US01value corresponding to black in colors included in the color image is not converted into a signal value of gray having a density lighter than a density of the black [“K” shown as 100% density in Figure 3].  

Regarding claim 7: Oh discloses the apparatus according to claim 1, wherein a signal value corresponding to white in colors included in the color image is not converted into a signal value of gray [image processor 110 assigns a gray value to an arbitrary color according to a degree of similarity between the representative colors and the arbitrary color of the RGB image to be converted by applying weight to the gray values of the representative colors ... e.g. RGB=(255,255,255) is mapped to density of 0% representing white, p0053 & p0073].  

Regarding claim 8: Oh discloses the apparatus according to claim 1, further comprising a storage configured to store the fixed value [apparatus 100 may include an image processor 110 ... image processor 110 determines a plurality of representative colors and assigns a gray value ... image processing apparatus 100 may further include a storage part 120 which stores the lookup table, p0042-0044].  

Regarding claim 9: Oh discloses the apparatus according to claim 8, wherein the at least one controller is further configured to generate a gray target to be a candidate of a signal value of gray after the conversion between a signal value indicating white and a signal value indicating black using the fixed value stored in the storage, and wherein the gray target is generated before colors included in the color image are extracted [representative colors are determined to correspond to a color space of a color image. For example, in an RGB color space, red (R), green (G), blue (B), cyan (C), magenta (M), yellow (Y), black (K), and white (W) can be determined as representative colors which are able to show relations with other colors ... image processor 110 assigns a gray value to an arbitrary color according to a degree of similarity between the representative colors [i.e. color before analyzing the image data] and the arbitrary color of the RGB image to be converted by applying weight to the gray values of the representative colors, p0045, p0053 & p0069].  

Regarding claim 10: Oh discloses the apparatus according to claim 9, wherein the at least one controller is further configured to generate a predetermined number of the gray targets regardless of the number of the colors included in the color image [e.g. eight levels corresponding to representative colors, p0046-0047 & p0069].  

Regarding claim 11: Oh discloses the apparatus according to claim 10, wherein the at least one controller is further configured to generate the same number of new gray targets as the number of extracted colors in a case where the number of the colors included in the color image is greater than a threshold [if it is necessary to distinguish a specific color, the color may be assigned a gray value by a different order of assigning the gray values to improve its distinction ... image processor 110 assigns a gray value to an arbitrary color according to a degree of similarity between the representative colors and the arbitrary color of the RGB image to be converted by applying weight to the gray values of the representative colors ... the weight is determined by a relative position of a point corresponding to an arbitrary color to points of the eight representative colors (K, B, R, M, G, C, Y, and W) in the RGB color space 30. That is, points, among the points corresponding to the eight representative colors, which are closer to the point corresponding to the arbitrary color, are given greater weigh [i.e. greater than a threshold], p0048 & p0053].  

Regarding claim 12: Oh discloses the apparatus according to claim 1, further comprising-5-Amendment for Application No.: 16/689857 Attorney Docket: 10189362US01a print unit configured to print the gray monochrome image on a sheet [printing apparatus 200, p0041].  

Regarding claims 13, 14 and  17: the method and program herein have been executed or performed by the apparatus of claims 1 and 2 respectively and are therefore likewise rejected.

Regarding claim 15: the method herein have been executed or performed by the apparatus of claim 5 and are therefore likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., (US PgPub 20080137148) in view of Nakahara (US PgPub 20070058188).
Regarding claim 21: Oh discloses an apparatus comprising: 
a controller including a processor and a memory [Figure 2, p0040-0041], the controller configured to: 
extract color values specified by a command included in PDL data; 
convert the extracted color values into luminance values [image processor 110 assigns one gray value of a limited predetermined range to each of a plurality of colors in an RGB color space. For example, if a converted gray image is 8 bits, a gray value range may be between 0 and 255, p0043]; 
convert a color value corresponding to a largest luminance value of a plurality of converted luminance values into a first gray value [Gray values are assigned to the respective representative colors to clearly distinguish objects in a converted gray image ... the eight gray values may be assigned to the respective representative colors so that range variations between the gray values are less than a predetermined value ... if it is necessary to distinguish a specific color, the color may be assigned a gray value by a different order of assigning the gray values to improve its distinction [i.e. different luminance from brightest to darkest] ... an arbitrary color of an RGB image to be converted is assigned a gray value [e.g. white] ... image processor 110 assigns a gray value to an arbitrary color according to a degree of similarity between the representative colors and the arbitrary color of the RGB image to be converted by applying weight to the gray values of the representative colors, p0046 & p0053]; 
convert a color value corresponding to a second largest luminance value of the plurality of converted luminance values into a second gray value [Gray values are assigned to the respective representative colors to clearly distinguish objects in a converted gray image ... the eight gray values may be assigned to the respective representative colors so that range variations between the gray values are less than a predetermined value ... if it is necessary to distinguish a specific color, the color may be assigned a gray value by a different order of assigning the gray values to improve its distinction [i.e. different luminance from brightest to darkest] ... an arbitrary color of an RGB image to be converted is assigned a gray value [e.g. a color level other than white] ... image processor 110 assigns a gray value to an arbitrary color according to a degree of similarity between the representative colors and the arbitrary color of the RGB image to be converted by applying weight to the gray values of the representative colors, p0046 & p0053]; and 
output a monochrome image based on the first gray value and the second gray value, wherein the first gray value is a predetermined gray value, and the second gray value is a predetermined gray value different from the first gray value [image processor 110 converts a data of an original image to be printed into a printing data which can be processed by the printing apparatus 200. Further, the image processor 110 performs a gray conversion to convert an original image from a color image to a gray image ... the gray values can be assigned to the eight representative colors to compensate for a non-linear characteristic of the brightness output of the printing apparatus 200, p0042 & p0050], 
wherein the first gray value is a value close to white [e.g. RGB = 255,255,255], and wherein the second gray value [e.g. any other RGB value] is smaller than the first gray value by a fixed value [coordinates of each colors (R, G, B, C, M, Y, K and W) are (255, 0, 0), (0, 255, 0), (0, 0, 255), (0, 255, 255), (255, 0, 255), (255, 255, 0), (0, 0, 0) and (255, 255, 255), respectively ... Gray values are assigned to the respective representative colors to clearly distinguish objects in a converted gray image. That is, the eight gray values may be assigned to the respective representative colors so that range variations between the gray values are less than a predetermined value, p0045-0046].
Oh appears to fail to explicitly disclose extracting color values specified by a command included in PDL data.
Nakahara discloses in a related system from the same field of endeavor [Abstract] where it is a well-known printer function to extract color values specified by a command included in PDL data [raster operation unit 102 converts the PDL data into bit-map data. For example, if the printer engine 12 is a color printer, the PDL data is converted into RGB 8-bit digital data. On the other hand, if the printer engine 12 is a monochrome printer, the PDL data is converted into single-color 8-bit digital data. In this case, the foregoing tag data is allocated to data corresponding to each pixel, p0032].
It would have been obvious to persons having ordinary skill in the art before the effective filing date to of the invention to have included in Oh the support for extracting color values specified by a command included in PDL data as disclosed by Nakahara because it would allow the user to provide print data to a printer in different formats including PDL data such that the processing would reflect the desired output [e.g. monochrome output] of the user.

Regarding claim 22: Oh in view of Nakahara discloses the apparatus according to claim 21, wherein the fixed value is a value to enable a human to recognize different colors [Gray values are assigned to the respective representative colors to clearly distinguish objects in a converted gray image ... gray values may be assigned to the representative colors considering a National Television System Committee (NTSC) color order to reflect brightness which a user perceives, p0046-0047].  

Regarding claim 23: Oh in view of Nakahara discloses the apparatus according to claim 21, wherein the fixed value is a luminance difference with which grays having different densities are discriminable by a human [gray values may be assigned to the representative colors considering a National Television System Committee (NTSC) color order to reflect brightness which a user perceives. That is, the gray values can be assigned to the representative colors in order of black, blue, red, magenta, green, cyan, yellow, and white. FIG. 3 illustrates an order of assigning the gray values to the eight representative colors (K, B, R, M, G, C, Y, and W), p0047].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082.  The examiner can normally be reached on M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672